



DIGITAL REALTY TRUST, INC.
FOUR EMBARCADERO CENTER, SUITE 3200
SAN FRANCISCO, CA 94111
November 10, 2015
Matthew Miszewski
c/o Digital Realty Trust, Inc.
Four Embarcadero Center, Suite 3200
San Francisco, California 94111
Re: AMENDED AND RESTATED EMPLOYMENT TERMS
Dear Mr. Miszewski:
Digital Realty Trust, Inc. (the “REIT”) and DLR, LLC (the “Employer” and
together with the REIT, the “Company”) are pleased to continue your employment
with the REIT and the Employer on the terms and conditions set forth in this
letter (this “Agreement”), effective as of November 10, 2015 (the “Effective
Date”). This Agreement amends and restates in its entirety that certain
employment letter, by and between you and the Company, dated as of November 16,
2012, as amended (the “Prior Agreement”).
1.TERM. Subject to the provisions for earlier termination hereinafter provided,
your employment hereunder shall be for a term (the “Term”) commencing on the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Initial Termination Date”). If not previously terminated, the Term shall
automatically be extended for one additional year on the Initial Termination
Date, unless either you or the Company elect not to so extend the Term by
notifying the other party, in writing, of such election not less than sixty (60)
days prior to the Initial Termination Date.
2.    POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Company will
employ you, and you agree to be employed by the Company, as Senior Vice
President, Global Sales and Marketing of the REIT and the Employer. In the
capacity of Senior Vice President, Global Sales and Marketing, you will have
such duties and responsibilities as are normally associated with such position
and will devote your full business time and attention to serving the Company in
such position. Your duties may be changed from time to time by the Company,
consistent with your position. You will report to the Chief Executive Officer of
the Company. You will work full-time at our principal offices located in San
Francisco, California (or such other location in the San Francisco greater
metropolitan area as the Company may utilize as its principal offices), except
for travel to other locations as may be necessary to fulfill your
responsibilities. At the Company’s request, you will serve the Company and/or
its


1









--------------------------------------------------------------------------------




subsidiaries and affiliates in other offices and capacities in addition to the
foregoing. In the event that you serve in any one or more of such additional
capacities, your compensation will not be increased beyond that specified in
this Agreement. In addition, in the event your service in one or more of such
additional capacities is terminated, your compensation, as specified in this
Agreement, will not be diminished or reduced in any manner as a result of such
termination for so long as you otherwise remain employed under the terms of this
Agreement.
3.    BASE COMPENSATION. During the Term, the Company will pay you a base salary
of $350,000 per year, less payroll deductions and all required withholdings,
payable in accordance with the Company’s normal payroll practices and prorated
for any partial month of employment. Your annual base salary may be increased,
but not decreased, by the Compensation Committee of the Board of Directors of
the REIT (the “Compensation Committee”) in its discretion pursuant to the
Company’s policies as in effect from time to time, and such increased amount
thereafter will be your base salary per year for purposes of this Agreement.
4.    ANNUAL BONUS. In addition to the base salary set forth above, during the
Term, you will be eligible to participate in the Company’s incentive bonus plan
applicable to similarly situated executives of the Company. The amount of your
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the terms of such bonus
plan and attainment of performance criteria established by the Company, your
target and maximum annual bonus shall be one hundred percent (100%) and one
hundred fifty percent (150%), respectively, of your base salary for such year.
Any annual bonus that becomes payable to you is intended to satisfy the
short-term deferral exemption under Treasury Regulation Section 1.409A-1(b)(4)
and shall be made not later than the last day of the applicable two and one-half
(2 ½) month “short-term deferral period” with respect to such annual bonus,
within the meaning of Treasury Regulation Section 1.409A-1(b)(4).
5.    BENEFITS AND VACATION. During the Term, you will be eligible to
participate in all incentive, savings and retirement plans, practices, policies
and programs maintained or sponsored by the Company from time to time which are
applicable to other similarly situated executives of the Company, subject to the
terms and conditions thereof. During the Term, you will also be eligible for
standard benefits, such as medical insurance, paid time-off and holidays to the
extent applicable generally to other similarly situated executives of the
Company, subject to the terms and conditions of the applicable Company plans or
policies.
6.    TERMINATION OF EMPLOYMENT.
(a)    Without Cause or for Good Reason. Subject to Section 6(g) below, in the
event of a termination of your employment during the Term by the Company without
Cause or


2









--------------------------------------------------------------------------------




by you for Good Reason (each as defined below), then, in addition to any other
accrued amounts payable to you through the date of termination of your
employment (such date, or the date of your death if applicable under Section
6(c) below, the “Termination Date”), the Company will pay and provide you with
the following payments and benefits:
(i)    payable within thirty (30) days after your Termination Date (with the
exact payment date to be determined by the Company in its discretion), a
lump-sum severance payment in an amount equal to the sum of (x) one (1.0) (the
“Severance Multiple”) times the sum of (A) your annual base salary as in effect
on the Termination Date, plus (B) your target annual bonus for the fiscal year
in which the Termination Date occurs (in the case of both (A) and (B), without
giving effect to any reduction which constitutes Good Reason), (y) the Stub Year
Bonus, plus (z) the Prior Year Bonus, if any;
(ii)    for a period commencing on the Termination Date and ending on the
earlier of (x) the twelve (12)-month anniversary of the Termination Date or (y)
the date on which you become eligible to receive comparable group health
insurance coverage under a subsequent employer’s plans, the Company shall
continue to provide you and your eligible family members with group health
insurance coverage at least equal to that which would have been provided to you
if your employment had not been terminated (including, in the discretion of the
Company, by purchasing COBRA coverage for you and your eligible family members);
provided, however, that if (A) any plan pursuant to which the Company is
providing such coverage is not, or ceases prior to the expiration of the period
of continuation coverage to be, exempt from the application of Section 409A of
the Code (as defined below) under Treasury Regulation Section 1.409A-1(a)(5), or
(B) the Company is otherwise unable to continue to cover you under its group
health plans or doing so would jeopardize the tax-qualified status of such
plans, then, in either case, an amount equal to the monthly plan premium payment
shall thereafter be paid to you as currently taxable compensation in
substantially equal monthly installments over the continuation period (or the
remaining portion thereof);
(iii)    for a period commencing on the Termination Date and ending on the
twelve (12)-month anniversary of the Termination Date, the Company shall, at its
sole expense and on an as-incurred basis, provide you with outplacement
counseling services directly related to your termination of employment with the
Company, the provider of which shall be selected by the Company; and
(iv)    to the extent that any outstanding Company equity-based awards issued to
you under the Company’s equity incentive plans are subject to vesting based on
continued employment or the lapse of time, such awards shall become vested and
exercisable immediately prior to the Termination Date. The vesting of any awards
that are subject to vesting based on the satisfaction of performance goals,
including, without limitation, any performance-


3









--------------------------------------------------------------------------------




based profits interest units of Digital Realty Trust, L.P. (the “Operating
Partnership”) and other “outperformance awards” issued to you, shall be governed
by the terms of the award agreements evidencing such awards. For purposes of
clarification, except as otherwise provided under any award agreements relating
to such awards, the terms set forth in this Agreement, including this Section 6,
are intended to be in addition to (and not in lieu of) the vesting and
acceleration features related to such stock options and other equity-based
awards (including profits interest units of the Operating Partnership and other
“outperformance awards”) held by you and included elsewhere, including in any
award agreements related to such awards, and the vesting and acceleration terms
hereof shall be applicable only to the extent they result in additional
acceleration or vesting of such stock options and other equity-based awards held
by you.
(b)    Change in Control. Subject to Section 6(g) below, in the event that a
Change in Control (as defined in the Digital Realty Trust, Inc., Digital
Services, Inc. and Digital Realty Trust, L.P. 2014 Incentive Award Plan or any
successor incentive plan) occurs during the Term and, on the date of or within
one year after such Change in Control, you incur a termination of employment by
the Company without Cause or by you for Good Reason (each as defined below),
then, in addition to any other accrued amounts payable to you through the
Termination Date, you shall be entitled to the payments and benefits provided in
Section 6(a) hereof, subject to the terms and conditions thereof, except that,
for purposes of this Section 6(b), the Severance Multiple shall be equal to two
(2.0).
(c)     Death or Disability. Subject to Section 6(g) below, and notwithstanding
anything to the contrary contained herein, in the event of a termination of your
employment during the Term by reason of your death or Disability (as defined
below), then, in addition to any other accrued amounts payable to you through
the Termination Date, the Company will pay and provide you (or your estate or
legal representative) with the following payments and benefits:
(i)    payable within thirty (30) days after your Termination Date (with the
exact payment date to be determined by the Company in its discretion), a
lump-sum severance payment in an amount equal to the sum of (w) your annual base
salary as in effect on the Termination Date, (x) your target annual bonus for
the fiscal year in which the Termination Date occurs, (y) the Stub Year Bonus,
plus (z) the Prior Year Bonus, if any; and
(ii)    to the extent that any outstanding Company equity-based awards issued to
you under the Company’s equity incentive plans are subject to vesting based on
continued employment or the lapse of time, such awards shall become vested and
exercisable immediately prior to the Termination Date. The vesting of any awards
that are subject to vesting based on the satisfaction of performance goals,
including, without limitation, any performance-based profits interest units of
the Operating Partnership and other “outperformance awards” issued to you, shall
be governed by the terms of the award agreements evidencing such awards.


4









--------------------------------------------------------------------------------




(d)    Expiration; Non-renewal. Notwithstanding anything contained herein, in no
event shall the expiration of the Term set forth in Section 1 above or the
Company’s election not to renew or extend the Term or your employment with the
Company constitute a termination your employment by the Company without Cause.
(e)    Termination of Offices and Directorships. Upon a termination of your
employment for any reason, except to the extent otherwise determined by the
Board of Directors of the REIT (the “Board”) in its sole discretion, you shall
be deemed to have resigned from all offices, directorships and other employment
positions, if any, then held with the Company or any member of the Digital Group
(as defined below), and you agree that you shall take all actions reasonably
requested by the Company to effectuate the foregoing.
(f)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no compensation or benefits, including without limitation any
termination payments or benefits payable under this Section 6, shall be paid to
you prior to the expiration of the six (6)-month period following your
“separation from service” from the Company (within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”))
to the extent that the Company determines that paying such amounts at the time
or times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of your death), the Company shall
pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such six (6)-month period, plus interest
thereon from the Termination Date through the payment date at a rate equal to
the then-current “applicable Federal rate” determined under Section
7872(f)(2)(A) of the Code.
(g)    Release; Compliance with Covenants. Notwithstanding anything contained
herein, your right to receive the payments and benefits set forth in this
Section 6 is conditioned on and subject to (i) your execution within twenty-one
(21) days (or, to the extent required by applicable law, forty-five (45) days)
following the Termination Date and non-revocation within seven (7) days
thereafter of a general release of claims against the Digital Group (as defined
below), in a form reasonably acceptable to the Company, (ii) your continued
compliance with the restrictive covenants set forth in Section 8 of this
Agreement and any similar covenants set forth in any other agreement between you
and the Company, and (iii) your compliance with Section 6(e) above.
(h)    Definitions. For purposes of this Agreement:


5









--------------------------------------------------------------------------------




(A)    “Cause” shall mean (1) your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to you by the Company,
which demand specifically identifies the manner in which the Company believes
that you have not substantially performed your duties and which failure is not
cured within thirty (30) days of receiving such notice; (2) your willful
commission of an act of fraud or dishonesty resulting in economic or financial
injury to the Company or its subsidiaries or affiliates; (3) your conviction of,
or entry by you of a guilty or no contest plea to, the commission of a felony or
a crime involving moral turpitude; (4) a willful breach by you of any fiduciary
duty owed to the Company which results in economic or other injury to the
Company or its subsidiaries or affiliates; (5) your willful and gross misconduct
in the performance of your duties hereunder that results in economic or other
injury to the Company or its subsidiaries or affiliates and which breach is not
cured within thirty (30) days after written notification is delivered to you by
the Company that specifically identifies the manner in which the Company
believes that you have breached any such duty; (6) your willful and material
breach of your covenants set forth in Section 8 below; or (7) a material breach
by you of any of your other obligations under this Agreement after written
notice is delivered to you by the Company which specifically identifies such
breach. For purposes of this provision, no act or failure to act on your part
will be considered “willful” unless it is done, or omitted to be done, by you in
bad faith or without reasonable belief that your action or omission was in the
best interests of the Company. Notwithstanding the foregoing, in the event you
incur a “separation from service” by reason of a termination of your employment
by the Company (other than by reason of your death or Disability or pursuant to
clause (3) of this paragraph) on or within one year after a Change in Control or
within the six month period immediately preceding a Change in Control in
connection with such Change in Control, it shall be presumed for purposes of
this Agreement that such termination was effected by the Company other than for
Cause unless the contrary is established by the Company.
(B)    “Disability” shall mean a disability that qualifies or, had you been a
participant, would qualify you to receive long-term disability payments under
the Company’s group long-term disability insurance plan or program, as it may be
amended from time to time.
(C)    “Good Reason” shall mean the occurrence of any one or more of the
following events without your prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) prior to the Termination Date: (1) the Company’s
assignment to you of any duties materially inconsistent with your position
(including status, offices,


6









--------------------------------------------------------------------------------




titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2 hereof, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company;
(2) the Company’s material reduction of your annual base salary or bonus
opportunity, each as in effect on the date hereof or as the same may be
increased from time to time; (3) the relocation of the Company’s offices at
which you are principally employed (the “Principal Location”) to a location more
than forty-five (45) miles from such location, or the Company’s requiring you to
be based at a location more than forty-five (45) miles from the Principal
Location, except for required travel on Company business; (4) the Company
requiring you to report to an officer other than the Chief Executive Officer of
the Employer; or (5) a material breach by the Company of Section 15 of this
Agreement. Notwithstanding the foregoing, you will not be deemed to have
resigned for Good Reason unless (x) you provide the Company with notice of the
circumstances constituting Good Reason within sixty (60) days after the initial
occurrence or existence of such circumstances, (y) the Company fails to correct
the circumstance so identified within thirty (30) days after the receipt of such
notice (if capable of correction), and (z) the Termination Date occurs no later
than one hundred eighty (180) days after the initial occurrence of the event
constituting Good Reason.
(D)    “Prior Year Bonus” shall mean, for any Termination Date that occurs
between January 1 of any fiscal year and the date that annual bonuses are paid
by the Company for the immediately preceding year (the “Prior Year”), your
target annual bonus (without giving effect to any reduction which constitutes
Good Reason) for such Prior Year, unless the Compensation Committee has
determined your bonus for such Prior Year, in which case the Prior Year Bonus
shall be the bonus determined by the Compensation Committee, if any. The Prior
Year Bonus, if any, shall be in lieu of your annual bonus for the Prior Year.
There will be no Prior Year Bonus in connection with any Termination Date that
occurs on or after the date the Company pays annual bonuses for the Prior Year
through the end of the year in which the Termination Date occurs.
(E)    “Stub Year Bonus” shall mean the product obtained by multiplying (x) your
target annual bonus for the fiscal year in which the Termination Date occurs
(without giving effect to any reduction which constitutes Good Reason)
multiplied by (y) a fraction, the numerator of which is the number of calendar
days that have elapsed in the then current fiscal year through the Termination
Date and the denominator of which is 365.
7.    LIMITATION ON PAYMENTS.


7









--------------------------------------------------------------------------------




(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by you
(including any payment or benefit received in connection with a termination of
your employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 6 of this Agreement, the “Total Payments”)
would be subject (in whole or part) to the excise tax imposed under Section 4999
of the Code (the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, your remaining Total Payments shall be reduced
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax, but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes applicable to such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments) is greater than or equal to (ii) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state and local income taxes on such Total Payments and the amount
of Excise Tax to which you would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). The
reduction undertaken pursuant to this Section 7(a) shall be accomplished first
by reducing or eliminating any cash payments subject to Section 409A of the Code
as deferred compensation (with payments to be made furthest in the future being
reduced first), then by reducing or eliminating cash payments that are not
subject to Section 409A of the Code, then by reducing payments attributable to
equity-based compensation (or the accelerated vesting thereof) subject to
Section 409A of the Code as deferred compensation (with payments to be made
furthest in the future being reduced first), and finally by reducing payments
attributable to equity-based compensation (or the accelerated vesting thereof)
that is not subject to Section 409A of the Code.
(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments, the receipt or retention of which you have waived at such
time and in such manner so as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code, will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the written opinion of
an independent, nationally recognized accounting firm (the “Independent
Advisors”) selected by the Company, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such


8









--------------------------------------------------------------------------------




reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
8.    RESTRICTIVE COVENANTS.
(a)    You acknowledge and agree that you have previously entered into an
agreement with the Company containing certain nondisclosure, intellectual
property assignment, non-competition and non-solicitation provisions (the
“Proprietary Information Agreement”). You hereby reaffirm the covenants, terms
and conditions set forth in the Proprietary Information Agreement and
acknowledge and agree that the Proprietary Information Agreement will remain in
full force and effect in accordance with its terms. Notwithstanding the
foregoing, in the event of any inconsistency between the Proprietary Information
Agreement and this Agreement, this Agreement shall control.
(b)    As a condition of your employment with the Company, you agree that during
the Term and thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning the REIT, the Operating Partnership, the
Employer or their respective subsidiaries or affiliates (collectively, the
“Digital Group”) or their businesses, whether or not developed by you, except as
it is required in connection with your services rendered for the Company. You
further agree that, upon termination of your employment, you will not receive or
remove from the files or offices of the Digital Group any originals or copies of
documents or other materials (physical, electronic or otherwise) of the Digital
Group, and that you will return any such documents or materials (physical,
electronic or otherwise) otherwise in your possession. You further agree that,
upon termination of your employment, you will maintain in strict confidence and
not disclose the projects in which any member of the Digital Group is involved
or contemplating. You agree that, upon termination of your employment, you will
maintain in strict confidence and not disclose the projects in which the Digital
Group is involved or contemplating.
(c)    You further agree that during the Term, you shall not, unless agreed to
in writing by the Company, engage in Competition (as defined below). For
purposes of this Agreement, “Competition” shall mean acquiring or owning
interests in, directly or indirectly, including as a principal, partner,
stockholder or manager of any partnership, corporation or any other entity,
Technology Real Estate located in the United States, Europe or Asia. “Technology
Real Estate” shall mean commercial real estate buildings that are used
principally (i) to provide infrastructure required by companies in the data,
voice and wireless communications industry; (ii) to provide the physical
environment required for businesses in the disaster recovery, IT outsourcing and
collocation industries, (iii) to provide highly specialized manufacturing
environments for manufacturing of technology products or (iv) as headquarter
office facilities for


9









--------------------------------------------------------------------------------




technology companies (or any combination of the foregoing). Notwithstanding the
foregoing, “Competition” shall not include (x) your activities as an employee,
executive, director, principal, partner, stockholder or manager of the Company
or any of its subsidiaries or affiliates, or (y) investments in which you own
less than a nine and one-half percent (9.5%) beneficial interest and have no
active management role; provided, however, that in the case of investments
involving Technology Real Estate described in clause (iv) above, investments in
which you own more than nine and one-half percent (9.5%) shall be permitted so
long as (A) your aggregate capital invested in the investment is less than
$500,000, (B) you own less than a fifty percent (50%) beneficial interest, and
(C) you have no active management role.
(d)    You further agree that during the Term and continuing through the first
(1st) anniversary of the date of termination of your employment, you will not
directly or indirectly solicit, induce, or encourage (i) any then-current
employee of any member of the Digital Group to terminate their employment with
such member of the Digital Group, or (ii) any consultant, agent, customer,
vendor, or other parties doing business with any member of the Digital Group to
terminate their agency, or other relationship with such member of the Digital
Group or to transfer their business from the such member or the Digital Group
and you will not initiate discussion with any such person for any such purpose
or authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.
(e)    In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by you of your obligations under Sections 8(a),
(b), (c) or (d) above, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, you acknowledge, consent and agree that in the event of such
breach, or the threat thereof, the Company shall be entitled, in addition to any
other legal remedies and damages available, to specific performance thereof and
to temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
you.
9.    CODE SECTION 409A.
(a)     To the extent applicable, this Agreement shall be interpreted and
applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary, if
at any time you and the Company mutually determine that any compensation or
benefits payable under this Agreement may not be compliant with or exempt from
Section 409A of the Code and related Department of Treasury guidance, the
parties shall work together to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take such other actions, as the parties determine
are necessary or appropriate to (i) exempt such


10









--------------------------------------------------------------------------------




compensation and benefits from Section 409A of the Code and/or preserve the
intended tax treatment of such compensation and benefits, or (ii) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 9(a) shall not create any
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action.
(b)     To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section 6(f) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.
(c)     To the extent that compensation or benefits payable under Section 6 of
this Agreement (i) constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code or (ii) are intended to be exempt from
Section 409A of the Code under Treasury Regulation Section 1.409A-1(b)(9)(iii),
and are designated under this Agreement as payable upon (or within a specified
time following) your termination of employment, such compensation or benefits
shall, subject to Section 6(f) hereof, be payable only upon (or, as applicable,
within the specified time following) your “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code).
(d)     To the extent that any payments or reimbursements provided to you under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or
reimbursed to you reasonably promptly, but not later than December 31 of the
year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and your right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.
10.    COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree
to abide by Company rules and regulations as set forth in the Company’s Employee
Handbook, Code of Conduct and Business Ethics, Statement of Policies and
Procedures Governing Material Non-Public Information and the Prevention of
Insider Trading and as otherwise promulgated.
11.    PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment or
consultancy is shared among the Company and/or its subsidiaries and affiliates,
the payment or provision to you by the Company of any remuneration, benefits or
other financial obligations pursuant to this Agreement may be allocated to the
Company and, as applicable, its


11









--------------------------------------------------------------------------------




subsidiaries and/or affiliates in accordance with an employee sharing or expense
allocation agreement entered into by such parties.
12.    WITHHOLDING. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
13.    ARBITRATION. Except as set forth in Section 8(d) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration before a
single neutral arbitrator. Arbitration shall be administered by JAMS in San
Francisco, California in accordance with the then existing JAMS Arbitration
Rules and Procedures for Employment Disputes. Except as provided herein, the
Federal Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.
Judgment upon the award may be entered in any court having jurisdiction thereof.
Each party shall pay his or its own attorneys’ fees and costs of suit associated
with such arbitration to the extent permitted by applicable law, and the Company
shall pay the administrative fees and all arbitrator fees associated with such
arbitration; provided, however, that if you prevail in such arbitration, the
Company shall reimburse you for the reasonable attorneys’ fees actually incurred
by you in connection with such arbitration.
14.    ENTIRE AGREEMENT. As of the Effective Date, this Agreement, together with
the Proprietary Information Agreement and any award agreement(s) between you and
any member of the Digital Group covering equity-based awards issued to you under
the Company’s equity incentive plans that are outstanding as of the Effective
Date (as may be modified by Section 6 above), constitutes the final, complete
and exclusive agreement between you and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, made to you by any member of the Digital
Group or any entity, or representative thereof, whose business or assets any
member of the Digital Group succeeded to in connection with the initial public
offering of the REIT’s common stock or the transactions related thereto
(including, without limitation, the Prior Agreement). This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


12









--------------------------------------------------------------------------------




15.    ASSUMPTION BY SUCCESSOR. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.
16.    ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with
or have had the opportunity to consult with independent counsel of your own
choice concerning this Agreement, and have been advised to do so by the Company,
and (b) that you have read and understand this Agreement, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.
17.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.
[SIGNATURE PAGE FOLLOWS]








13









--------------------------------------------------------------------------------





Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
your signature and returning it to [__]. Please retain one fully-executed
original for your files.
Sincerely,
Digital Realty Trust, Inc.,
a Maryland corporation


By: /s/ A. William Stein   
Name: A. William Stein
Title: Chief Executive Officer


DLR LLC,
a Maryland limited liability company


By: Digital Realty Trust, L.P.
Its: Managing Member


By: Digital Realty Trust, Inc.
Its: General Partner


By: /s/ A. William Stein   
Name A. William Stein
Title: Chief Executive Officer


Accepted and Agreed,


By: /s/ Matthew Miszewski   
         Matthew Miszewski


 





14







